Citation Nr: 1119441	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lateral instability of the left knee.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1975 to June 1980, and from March 1983 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted, in pertinent part, service connection for lateral instability of the left knee with an evaluation of 10 percent effective May 24, 2005; and which denied the Veteran's request for a rating greater than 10 percent for his service-connected lumbosacral strain disability.

In a June 2008 rating decision the RO reduced the rating for the Veteran's service-connected left knee lateral instability disability from 10 percent to 0 percent, effective September 1, 2008.

In July 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is in the claims file.

In October 2009, the Board remanded the matters on appeal for further development.  No further action to ensure compliance with the Board's October 2009 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2010 rating decision, the RO restored the 10 percent rating for the Veteran's service-connected left knee lateral instability, retroactive to May 24, 2005.



FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran's lateral instability of the left knee is manifested by complaints of sensations of giving away of the left knee; clinical findings do not show recurrent left knee lateral instability or subluxation of at least moderate severity at any time during the period considered in this appeal.

2.  Throughout the period considered in the appeal, the Veteran's lumbosacral strain has been manifested by greater than 60 degrees of forward flexion and a combined range of motion of the lumbosacral spine greater than 120 degrees; there has been no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and no associated objective neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for left knee lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a rating higher than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudicatory VCAA notice by letters, dated in May 2004 and March 2005, and post-adjudicatory VCAA notice by letter dated in November 2009.  The notice included the type of evidence needed to substantiate a claim for a higher rating, namely, evidence to show that the disability has worsened and the effect the disability on employment.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The 2009 notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

As the VCAA 2009 notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case, dated in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned in July 2009.  The RO has obtained the Veteran's VA treatment records.  The Veteran himself submitted private medical records from J.J., M.D.  He has not identified any additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was accorded multiple examinations to evaluate his left knee (in June 2004, May 2005, February 2008, March 2009, and February 2010) and multiple examinations to evaluate his low back (in June 2004, May 2005, February 2008, and February 2010).  The examinations entailed consultation with the Veteran, physical examination of the knee or lumbosacral spine, and completion of X-rays.  The VA examiners provided findings sufficient to rate the disorder under the appropriate rating criteria.  

For the above-stated reasons, the VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further, there is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to comply with the duty to assist.  

II.  Merits of the Claims

A.  Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Left Knee Instability

In a rating decision dated in November 1998, the RO granted service connection for arthritis of the left knee joint and assigned a 10 percent rating.  In May 2004, the Veteran filed a claim for an increased rating, and in June 2005 the RO granted service connection for lateral instability of the left knee with a 10 percent rating, effective May 24, 2005.  In August 2005, the Veteran perfected an appeal regarding the assigned ratings for his service-connected left knee disabilities.  In correspondence dated in July 2009, the Veteran wrote that he was restricting his appeal to the issue of a rating greater than 10 percent for his service-connected left knee lateral instability disability. 

Facts

The pertinent evidence of record consists of written statements from the Veteran; the Veteran's testimony before the undersigned Acting Veterans Law Judge; VA and private medical records; and the reports of VA examinations performed in June 2004, May 2005, February 2008, March 2009, and February 2010.   

The Veteran underwent a VA examination of both knees in June 2004.  He complained of constant knee pain, and said that he was unable to do any running or jumping, or participate in any sports activities.  He also complained of discomfort going up and down stairs, and difficulty arising from a kneeling position, and he said that he was unable to do any stooping or squatting.  He reported a history of arthroscopic surgeries on the left knee.  He denied using any supports on the knees.  Physical examination found the Veteran able to stand erect with no evidence of swelling, deformity, effusion, etc.  He was also able to squat at least 80 percent without indication of any intra-articular or subpatellar crepitation.  No articular crepitation was noted on active flexion and extension in the sitting position.  Flexion was to 150 degrees, and extension to 0 degrees.  Manipulation of the knees failed to reveal any ligamentous laxity or instability (cruciates or collaterals).  X-rays of the left knee were within normal limits.  The examiner added as follows:

Based on his described symptoms, he appears to have evidence of a chronic disability with functional impairment in association with activities that involve deep knee bending, stooping, squatting, walking up and down stairs, running, jumping, or other impact activities, etc.  His impairment is on the basis of pain with a suggestion of structural changes as relates to the described surgical procedures.  The possib[ility] of early degenerative discogenic/arthritic changes of the knees is considered but is not identified on examination.  

The Veteran underwent a VA examination of the left knee in May 2005.  He complained of constant pain in the left knee, and said that the knee had given way on him.  He also complained of popping and cracking, and a burning sensation behind the knee, and said that he was unable to squat or engage in prolonged standing or walking.  Physical examination found range of motion to 138 degrees, with no additional limitations on repetition.  The collateral ligaments were noted to be unstable to valgus stress in neutral position.  There was also considerable motion when the collateral ligaments were stretched; however, the Drawer and varus tests were negative, and muscle strength was normal.  X-rays of the left knee showed intact osseous structures and no soft tissue abnormalities.  Diagnosis was left knee strain.

Routine physical examination of the knees in September 2005 found full range of motion, and no swelling, erythema, or warmth, and the provider remarked that the Veteran had an easy gait.  There was tenderness in the inferior medial area.  

In a June 2006 letter a private treating physician noted that the Veteran had had problems "intermittently with giveaway pain in his knees."

The Veteran underwent a second VA examination of the left knee in February 2008.  He reported that his knee had hurt him for years, and that he had had a meniscus repair.  He said that he was able to stand for about 15 to 30 minutes, and had some walking limitations, but he denied the use of any assistive aids when walking.  He complained of left knee pain and give away weakness, but denied any instability.  The examiner noted that gait was normal.  Upon physical examination, there was tenderness, painful movement, and guarding of movement of the left knee.  There was no evidence of the following: crepitation, clicks, snaps, grinding, mass behind the knee, instability, bumps consistent with Osgood-Schlatters disease, patellar abnormality, or meniscus abnormality.  Range of motion testing showed 0 degrees of extension to 115 degrees of flexion, with pain beginning at 115 degrees.  X-rays of the left knee showed no evidence of joint effusion, fracture, or dislocation.

VA Orthopædic Clinic records dated in January 2009 advise that the Veteran underwent left knee arthroscopy in December 2008, including a partial meniscectomy.  

The Veteran underwent another VA examination in March 2009.  He complained of knee pain for many years, and reported that he had had surgery recently.  The examiner noted that the Veteran had undergone left knee arthroscopy on December 19, 2008, which found degenerative arthritis in the knee as well as a meniscal tear.  Complaints at the time of the March 2009 examination included pain and swelling.  The Veteran said that he was unable to walk more than a few yards.  He denied any deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  He reported that at times he used a cane when walking.  The examiner noted that the Veteran's gait was antalgic.  Upon physical examination, there was objective evidence of pain with active motion.  Range of motion testing showed 0 degrees of extension to 110 degrees of flexion.  There was objective evidence of pain after repetitive motion, but there was no additional limitations after repetitive range of motion.  X-rays of the left knee showed no evidence of fracture, dislocation, bony destruction, or other significant bony abnormality.  

In July 2009, the Veteran testified that he wore a brace on the left knee; that his knee gave out sometimes when he was walking; that his knee hurt "real bad"; and that he had fallen on several occasions.  In October 2009, the Board remanded the matter to provide the Veteran another examination.

The Veteran underwent a VA examination in February 2010.  During the examination he complained of give away sensations, pain, stiffness, and instability in the left knee.  He denied any deformity, incoordination, or decreased speed of joint motion.  He also denied any functional limitations to walking, but said that he had a knee brace, which he did not present at the examination.  The examiner noted that the Veteran had undergone left knee meniscus repair endoscopic in December 2008.  He also noted that the Veteran's gait was antalgic.  Upon physical examination, there was crepitus, but no objective evidence of pain with active range of motion.  There was also no evidence of the following:  clicks, snaps, or grinding, mass behind the knee, instability, bumps consistent with Osgood-Schlatters disease, patellar abnormality, or any meniscus abnormality.  Range of motion testing showed 0 degrees of extension to 120 degrees of flexion, and there was no objective evidence of pain after repetitive motion or additional limitations after repetitive range of motion.  X-rays of the left knee showed no evidence of fracture, joint effusion, or other acute pathology.  

VA and private medical records in the file do not reflect any pertinent knee findings that are inconsistent with those related on the VA examination reports.

Legal Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability.  A rating of 30 percent requires severe recurrent subluxation or lateral instability.

Analysis

Preliminarily, the Board notes that the Veteran has already been granted a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which contemplates painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for instability of the left knee, which is the disability at issue in this case, while the Veteran complains of pain and give away sensations/weakness in the left knee, the evidence does not meet the criteria for a rating higher than 10 percent for lateral instability of the left knee at any time during the appeal period.  While there was some ligamentous instability in March 2005, particularly when the collateral ligaments were stretched, the examiner noted that gait was normal and there was full range of motion of the left knee.  Further, there was no assertion by any healthcare provider of moderate or severe recurrent subluxation or lateral instability of the left knee.  This evidence accordingly does not meet the criteria for a rating of 20 percent or higher under Diagnostic Code 5257.

Moreover, in February 2008 the Veteran's gait was normal and there was no clinical finding of instability of the left knee.  In March 2009 (a few months after the December 19, 2008, left knee meniscal repair) gait was antalgic, but there was no evidence of lateral instability.  Gait was normal by the time of the February 2010 examination and, again, the examiner specifically noted that instability of the left knee was not found.  VA and private medical records also do not demonstrate that the Veteran's left knee disability was manifested by recurrent subluxation or lateral instability.  Accordingly, the criteria for a rating higher than 10 percent under the criterion of Diagnostic Code 5257 are not met at any time during the period considered in this appeal.  

The Board has not overlooked the Veteran's subjective complaints of pain on use of the left knee.  However, a separate rating for limitation of motion due to pain has already been granted under Diagnostic Code 5010.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (providing that pain, in and of itself, is not a disability for which service connection may be granted).  Further, the Board has considered other potentially applicable rating criteria but finds that the Veteran's knee instability is most appropriately evaluated under Code 5257.  In that regard, the Board notes that there is no evidence of dislocation of the semilunar cartilage or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5262 (2010). 

In accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate; however, in the absence of objective medical evidence of recurrent instability or subluxation of at least moderate severity, the criteria for a higher rating are not met, so a staged rating is not warranted.  

Although the Veteran is competent to provide statements regarding his symptoms, e.g., sensation of a give away feeling in the knee, he is not competent to characterize the degree of severity of recurrent subluxation or lateral instability, if present, based on personal observation.  The determination as to the presence and degree of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board rejects the Veteran's statements as competent evidence that he has recurrent left knee lateral instability or subluxation of moderate severity or greater.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria for knee instability reasonably describe the Veteran's disability level and symptomatology.  There is no evidence that his service-connected left knee lateral instability disability alone has resulted in marked interference with employment beyond that interference contemplated by the assigned evaluation, or that it has necessitated frequent periods of hospitalization.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

C.  Lumbosacral Strain

In November 1998, the Veteran was granted service connection for chronic lumbosacral strain with an evaluation of 10 percent, effective April 1, 1998.  In May 2004, he filed a claim for an increased rating for his service-connected lumbosacral strain, which has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, throughout the period considered in this appeal.

Facts 

The pertinent evidence of record consists of written statements from the Veteran; the Veteran's testimony before the undersigned Acting Veterans Law Judge; VA and private medical records; and the reports of VA examinations performed in June 2004, May 2005, February 2008, and February 2010.   

Post-service military treatment records dating from December 2003, and VA treatment records dating from 2005, chronicle complaints of low back pain.  

In June 2004, the Veteran underwent a VA examination of the back.  He complained that his back problem limited his physical activities, and he said that it was difficult for him to bend.  He reported that he did not wear a back support.  The examiner noted that the Veteran stood erect.  Physical examination found no evidence of muscle spasm, guarding, or listing, but there was tenderness in the midline at the lumbosacral level.  Range of motion testing showed forward flexion to 95 degrees; slight pain with extension to 20 degrees; lateral flexion of 10 degrees bilaterally; and lateral rotation of 10 degrees bilaterally.  The combined range of motion was 135 degrees.  Straight leg raising produced slight discomfort in the hamstring distribution.  Motor power of the lower extremities was normal.  X-rays of the lumbar spine found no degenerative disc disease, spondylolysis, or spondylolisthesis.  The radiologist noted that there was mild sclerosis at the L5-S1 right facet joint, and that the spine leaned slightly to the right.  Diagnosis was musculo-ligamentous strain of the lumbar spine.  According to the examiner, there was a slight degree of painful limitation of motion, but no significant objective abnormalities.  He added as follows:

Based on the [V]eteran's symptoms, he appears to have evidence of functional impairment in association with activities involving bending, lifting, etc.  His impairment is on the basis of pain with the possibility of structural changes.  Current x-rays failed to reveal evidence of DDD.  Therefore, clinical diagnosis consistent with musculo-ligamentous strain of lumbar spine.  There is no indication of instability or incoordination.  Weakness and fatigability do not appear to be significant issues at the present time.  Repetitive activities involving the low back do appear to be associated with some degree of increased impairment, largely on the basis of his described pain.

The Veteran underwent a VA examination of the lumbar spine in May 2005.  During the examination he complained of moderate back pain, and he said that he had trouble straightening his back at times.  He also complained of severe pain lasting for about a minute on arising from a seating position.  He reported that he did not use a back brace or walk with a cane; said he was about to walk about a quarter of a mile; and denied any overall unsteadiness.  He added that he was currently employed and did not miss work for his back, but he did complain of decreased activities, such as difficulty working in his yard and riding a lawnmower, and difficulty with sexual activity.  Physical examination revealed a normal appearing spine with no tenderness elicited on examination.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees; left and right lateral rotation to 30 degrees, each; and left and right lateral flexion to 30 degrees, each.  The combined range of motion was 240 degrees.  The examiner added that no muscle spasms or weakness was noted; there were no postural abnormalities; and the Veteran had a normal gait.  Neurologic examination was negative except for absent right ankle track.  There were no sensory or motor deficits, and Lasegue sign was negative bilaterally.  X-rays of the lumbar spine showed mildly demineralized osseous structures.  Vertebral body and disc space heights were normally maintained.  There was no evidence of spondylolysis or spondylolisthesis, and no soft tissue abnormalities.  Diagnosis was "no objective findings for lumbar spine."

Routine physical examination of the back by a VA provider in September 2005 found no tenderness or swelling, and full range of motion.  Gait was "easy."

In a letter dated in June 2006, a private treating physician averred that the Veteran's "low back pain has intermittently resulted in radicular pain into his legs".    

The Veteran underwent a second VA examination of the spine in February 2008.  During the examination he complained of constant, stabbing pain in his lower back of moderate severity.  He denied any prior surgeries, or the use of any devices or aids.  Physical examination of the muscles of the spine found no spasm, guarding, atrophy, pain, weakness, or tenderness.  Muscle tone was normal.  Posture and gait were normal and there was no abnormal spinal curvatures.  Range of motion showed flexion of 0 to 75 degrees, extension to 15 degrees; left and right lateral flexion of 0 to 30 degrees, each; and left and right lateral rotation of 0 to 30 degrees, each.  The combined range of motion was 210 degrees.  The examiner advised that no muscle spasms or weakness were noted; there were no postural abnormalities; and the Veteran had a normal gait.  Neurologic examination was negative except for absent right ankle track.  There were no sensory or motor deficits, and Lasegue sign was negative bilaterally.  X-rays of the lumbar spine were normal.  Diagnosis was lumbosacral strain.  The examiner noted that the Veteran was employed full time, and had missed less than a week from work in the past year secondary to his back disability.  The examiner added that the effect of the Veteran's lumbosacral strain on his activities of daily living was as follows:

CHORES:	moderate	
SHOPPING:	mild 	
EXERCISE: 	moderate 	
SPORTS: 	severe 	
RECREATION	mild	
TRAVELING:	mild

In July 2009, the Veteran testified that he suffered from muscle spasms and pain in his back.  On direct questioning, he denied any spinal contour problems.  He testified that he had not been ordered to bedrest.  

In February 2010, the Veteran was accorded another VA spine examination.  During the examination he complained of low back pain spreading to the sides.  He denied any prior surgeries, limitations on walking, or use of any devices or aids.  Physical examination of the spine found no muscle atrophy, pain, weakness, or tenderness.  Muscle tone was normal.  Posture and gait were normal and there was no abnormal spinal curvatures.  Sensory and reflex examinations were negative, as was Lasegue's sign.  Range of motion showed flexion of 0 to 85 degrees, extension to 10 degrees; left and right lateral flexion of 0 to 15 degrees; and left and right lateral rotation of 0 to 15 degrees.  The combined range of motion was 155 degrees.  The examiner added that no muscle spasms or weakness was noted; there were no postural abnormalities; and the Veteran had a normal gait.  X-rays of the lumbar spine showed no evidence of fracture, dislocation, or other acute pathology, but did reveal minimal sclerosis at L5-S1 on the right.  Diagnosis was lumbar strain.  The examiner noted that the Veteran was employed full time as a farmer, and had missed no time from work in the past year secondary to his back disability.  The examiner added that the effect of the Veteran's lumbosacral strain on his activities of daily living was as follows:

CHORES:	severe	
SHOPPING:	severe 	
EXERCISE: 	prevents 	
SPORTS: 	prevents 	

Legal Criteria

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

Under Diagnostic Code 5237, for lumbosacral strain, the criteria for the next higher rating, or 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in neutral position (zero degrees).  38 C.F.R. § 4.71a, Notes (2) and (5).

Analysis

Based on the evidence of record, a rating higher than 10 percent for lumbosacral strain is not warranted.  Forward flexion of the lumbar spine has been greater than 60 degrees throughout the period considered in the appeal.  Moreover, the combined range of motion of the lumbosacral spine has been greater than 120 degrees at all times during the period considered in the appeal, and as shown on the various medical examination reports there have been no clinical findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, the Veteran's symptomatology does not more nearly approximate the criteria for the next higher rating under Diagnostic Code 5237, even considering 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In any event, the factors for consideration under the holding in DeLuca are contemplated in the assigned rating criteria in the general rating formula.

Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the lumbosacral spine was limited to 60 degrees or that the combined range of motion of the lumbar spine was 120 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Also, the objective evidence does not indicate consistent manifestations of associated neurologic abnormalities.  That is, there was essentially no evidence of radiation of pain, bowel or bladder impairment, paresthesias, numbness, reflex diminution, or motor or sensory impairment.  While the Veteran's private physician noted intermittent radicular pain to the legs in 2006, and a VA examiner noted an absent right ankle track during neurological examination (in 2005 and 2008), these findings were isolated and were not shown to be persistent.  The Veteran's neurological findings were generally negative throughout the period considered in this appeal, to include on the most recent VA examination.  Thus, the Board finds that a separate, compensable rating for neurological abnormality under any pertinent neurologic criteria is not warranted.  

The Board notes that the Veteran's lumbar spine strain has affected his performance of usual daily activities.  However, the Veteran is ambulatory without the use of any assistive devices, and is independent in his activities of daily living.  He is also employed full time and has very minimal, if any, work due to his back disability.  Upon the application of the General Rating Formula for Diseases and Injuries of the Spine, it is the Board's judgment that the Veteran's lumbosacral spine disability most closely approximates the criteria for a 10 percent rating and no higher.

In summary, application of the rating criteria does not result in a rating higher than 10 percent for the Veteran's lumbosacral strain.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings is warranted, but there have been no clinical findings to show that the condition meets the criteria for a higher schedular rating at any time during the period considered in the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria for lumbosacral strain reasonably describe the disability level and symptomatology.  There is no indication of frequent periods of hospitalization or marked interference with employment on account of the Veteran's lumbosacral spine disability.  Indeed, the Veteran is employed as a farmer, and he avers that he has missed little, if any, days of work.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

D.  TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  

The Veteran does not allege, and the evidence does not show, that he is unable to work on account of his service-connected left knee lateral instability or his service-connected lumbar spine strain.  On the contrary, the Veteran in fact reports that he works full time as a farmer.  Accordingly, the Board finds that a claim for TDIU is not raised by the record.  


ORDER

An initial rating higher than 10 percent for lateral instability of the left knee is denied.

A rating higher than 10 percent for lumbosacral strain is denied.  



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


